Exhibit 10.1

Confidential

Subject to FRE 408

THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER WITH RESPECT TO ANY
SECURITIES OR A SOLICITATION OF VOTES WITH RESPECT TO A CHAPTER 11 PLAN OF
REORGANIZATION. ANY SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL APPLICABLE
SECURITIES LAWS AND/OR, AS APPLICABLE, PROVISIONS OF THE BANKRUPTCY CODE.

RESTRUCTURING SUPPORT AGREEMENT

by and among

STONE ENERGY CORPORATION AND ITS SUBSIDIARIES PARTY HERETO

and

THE UNDERSIGNED CREDITOR PARTIES

dated as of October 20, 2016



--------------------------------------------------------------------------------

This Restructuring Support Agreement (together with the exhibits and schedules
attached hereto, which include, without limitation, the Term Sheet (as defined
below), as each may be amended, restated, supplemented, or otherwise modified
from time to time in accordance with the terms hereof, this “Agreement”), dated
as of October 20, 2016, is entered into by and among: (i) Stone Energy
Corporation (“Stone”), Stone Energy Holding, L.L.C. (“Stone Holdings”) and Stone
Energy Offshore, L.L.C. (“Stone Offshore” and, together with Stone and Stone
Holdings, each a “Stone Party” and collectively, the “Stone Parties”); and (ii)
the holders of notes (the “Noteholders”) issued pursuant to: (a) the Indenture
dated as of March 6, 2012 (as amended, restated, modified, supplemented or
replaced from time to time, the “Convertible Indenture”) among Stone, as issuer,
Stone Offshore, as subsidiary guarantor, and The Bank of New York Mellon Trust
Company, N.A., as trustee and (b) the Second Supplemental Indenture dated as of
November 8, 2012 to Senior Indenture dated as of January 26, 2010 (as amended,
restated, modified, supplemented or replaced from time to time, the “Senior
Indenture” and, together with the Convertible Indenture, the “Indentures”) among
Stone, as issuer, Stone Offshore, as subsidiary guarantor, and The Bank of New
York Mellon Trust Company, N.A., as trustee (in such capacity, under each of the
Indentures, together with any successor thereto under either or both Indentures,
the “Indenture Trustee”), that hold claims against the Stone Parties arising on
account of the Indentures and the notes issued thereunder, the “Notes Claims”),
in each case, and that are signatories hereto (collectively, with any Noteholder
that may become a party hereto in accordance with Sections 13 and 34 of this
Agreement, the “Consenting Noteholders”). This Agreement collectively refers to
the Stone Parties and the Consenting Noteholders as the “Parties” and each
individually as a “Party.” Unless otherwise noted, capitalized terms used but
not defined herein have the meanings ascribed to them at a later point in this
Agreement or in the Term Sheet (as defined herein).

RECITALS

WHEREAS, the financial institutions party to the Fourth Amended and Restated
Credit Agreement dated as of June 24, 2014 (as amended, restated, modified,
supplemented or replaced from time to time, the “Credit Agreement”) among Stone,
as borrower, such financial institutions, as lenders (the “Banks”), Bank of
America, N.A., as administrative agent (in such capacity, the “Bank Agent”) and
issuing bank, Wells Fargo Bank, National Association, Natixis, The Bank of Nova
Scotia, Capital One, N.A., and Toronto Dominion (New York) LLC, as
co-syndication agents, Regions Bank and U.S. Bank, National Association, as
co-documentation agents, and Merrill Lynch, Pierce, Fenner & Smith Incorporated,
as sole Lead Arranger and Bookrunner, hold claims against the Stone Parties
arising on account of the Credit Agreement (each, a “Bank Claim”) in an
aggregate principal amount of approximately $341,500,000 (together, the “Bank
Claims”);

WHEREAS, as of the date of this Agreement, the Noteholders hold Notes Claims
against the Stone Parties in aggregate principal amount of approximately
$1,075,000,000;

WHEREAS, the Stone Parties will seek to restructure the Bank Claims, the Notes
Claims and certain of their other obligations, to cancel the existing equity
interests of Stone and to consummate the transactions in accordance with, and
subject to the terms and conditions of, the Appalachia PSA (as defined below)
and to recapitalize in accordance with the terms provided in the restructuring
term sheet attached hereto as Exhibit A (the “Term Sheet”) and incorporated
herein pursuant to Section 3 of this Agreement through jointly-administered
voluntary cases commenced by the Stone Parties (the “Chapter 11 Cases”) under
chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (as
amended, the “Bankruptcy Code”), in a United States Bankruptcy Court (the
“Bankruptcy Court”) located in a venue agreed upon by Stone and the Required
Consenting

 

2



--------------------------------------------------------------------------------

Noteholders (defined below) pursuant to a pre-packaged1 plan of reorganization
(as may be amended, restated, supplemented, or otherwise modified from time to
time in accordance with this Agreement, the “Plan”) (the “Restructuring
Transactions”).

WHEREAS, each of the Parties has reviewed, or has had the opportunity to review,
the Term Sheet and this Agreement with the assistance of legal and financial
advisors of its own choosing; and

WHEREAS, subject to the commitments of the Stone Parties set forth in this
Agreement regarding the Restructuring Transactions, each Consenting Noteholder
desires to support and vote to accept the Restructuring Transactions, and the
Stone Parties desire to obtain the commitment of the Consenting Noteholders to
support and vote to accept the Restructuring Transactions, in each case subject
to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the promises, mutual covenants, and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the Parties,
intending to be legally bound, hereby agrees as follows:

AGREEMENT

1. RSA Effective Date. This Agreement shall become effective, and the
obligations contained herein shall become binding upon the Parties, upon the
first date (such date, the “RSA Effective Date”) that each of the following
conditions shall have been satisfied:

 

  (a) each Stone Party and Consenting Noteholders holding, in the aggregate, at
least 66-2/3% of the outstanding aggregate principal amount of all Notes Claims
have duly executed and delivered signatures pages to this Agreement, and

 

  (b) the Stone Parties shall have entered into a purchase and sale agreement
for the sale of the Appalachian Assets (as defined in the Term Sheet) with TH
Exploration III, LLC (“Buyer”) for a cash purchase price of at least $350
million (the “Appalachia PSA”) subject to adjustment in accordance with the
Appalachia PSA.

2. Form of Restructuring Transactions. The Stone Parties shall, as soon as
practicable but subject to the satisfaction or waiver of the conditions
precedent contained in the Definitive Documentation, effectuate the
Restructuring Transactions through confirmation and consummation of the Plan and
the execution and delivery of the Definitive Documentation, in each case on
terms and conditions consistent with the Term Sheet, in the Chapter 11 Cases.

3. Exhibits and Schedules Incorporated by Reference. Each of the exhibits and
schedules attached hereto (including, without limitation, the Term Sheet) and
each of the schedules to such exhibits (collectively, the “Exhibits and
Schedules”) is expressly incorporated herein and made a part of this Agreement,
and all references to this Agreement shall include the Exhibits and Schedules.
In the event of any inconsistency between this Agreement (without reference to
the Exhibits and Schedules) and the Exhibits and Schedules, this Agreement
(without reference to the

 

1 

Subject to resolution of management/employment issues.

 

3



--------------------------------------------------------------------------------

Exhibits and Schedules) shall govern and control to the extent of such
inconsistency except that, in the event of any inconsistency between this
Agreement and the Term Sheet, the Term Sheet shall govern and control.

4. Definitive Documentation.

 

  (a) The definitive documents and agreements governing the Restructuring
Transactions (collectively, the “Definitive Documentation”) shall include:

 

  (i) the Stone Parties’ Disclosure Statement with respect to the Plan setting
forth the terms and conditions of the Restructuring Transactions (together with
all exhibits there to, the “Disclosure Statement”) and any Credit Agreement
amendment, intercreditor agreement, indenture, notes, equityholder agreements or
other agreements required to memorialize the Restructuring Transactions (the
Disclosure Statement together with any other solicitation materials with respect
to the Plan, collectively, the “Solicitation Materials”);

 

  (ii) the Plan, including any plan supplement documents (including, without
limitation, the identity of the officers and directors of the reorganized Stone
Parties, any Credit Agreement amendment, intercreditor agreement, indenture,
notes, the governance documents for the reorganized Stone Parties, and any
equityholders’ agreements with respect to the reorganized Stone Parties), the
order of the Bankruptcy Court approving the Disclosure Statement (the
“Disclosure Statement Order”), the order of the Bankruptcy Court confirming the
Plan (the “Confirmation Order”), an order of the Bankruptcy Court authorizing
the assumption of this Agreement (the “RSA Assumption Order”), the Assumption
and Procedures Order (as defined in the Appalachia PSA) in regard to the
transactions contemplated in the Appalachia PSA (the “Assumption and Procedures
Order”), the bidding procedures (if any) approved by the Bankruptcy Court in
respect of the Appalachian Assets (whether pursuant to the Assumption and
Procedures Order or other order of the Bankruptcy Court) (the “Bidding
Procedures”), the order of the Bankruptcy Court approving the Appalachia PSA and
the transactions contemplated thereby (the “Appalachia Sale Order”), the motions
seeking approval of each of the foregoing, the Critical Vendor Motion, the Cash
Collateral Motion, the Royalty Motion and the Shipper’s Motion; and

 

  (iii) any document or filing identified in the Term Sheet as being subject to
approval or consent rights under Section 4(b) of this Agreement.

 

  (b)

The Definitive Documentation identified in Section 4(a) of this Agreement will,
after the RSA Effective Date, remain subject to negotiation and shall, upon
completion, contain terms, conditions, representations, warranties, and
covenants consistent with the terms of this Agreement (including the Term

 

4



--------------------------------------------------------------------------------

  Sheet) in all respects, and shall otherwise be in form and substance
reasonably satisfactory to the Stone Parties, on the one hand, and the Required
Consenting Noteholders2, on the other hand; provided, however, that (i) the
form, terms and provisions of the constitutional, organizational and other
documents of the Stone Parties setting forth the rights of stockholders or
noteholders after the Consummation Date, including, but not limited to, any
charters, bylaws, operating agreements, indentures, warrants, stockholders’ or
unitholders’ agreements, registration rights agreements, management incentive
plan, or other similar agreements, motions, pleadings or orders to be entered
into or filed in connection with the Restructuring Transactions, shall, in each
case, be consistent with the Term Sheet and otherwise satisfactory to the
Required Consenting Noteholders in their sole discretion and (ii) the Disclosure
Statement, the Disclosure Statement Order, the Assumption and Procedures Order,
the Bidding Procedures (if any), the Motion for approval of the Assumption and
Procedures Order, the Appalachia Sale Order; the Motion for Approval of the
Appalachia Sale Order, the Motion for Approval of the Disclosure Statement and
Solicitation Procedures, the Plan, the Confirmation Order, Motion to Approve
RSA, RSA Assumption Order, Critical Vendor Motion, Cash Collateral Motion,
Royalty Motion, and Shipper’s Motion shall, in each case, be satisfactory to the
Required Consenting Noteholders and the Stone Parties.

 

  (c) The Stone Parties shall provide to the Noteholder Committee’s legal
counsel drafts of all motions or applications, including proposed orders, and
other documents that the Stone Parties intend to file with the Bankruptcy Court
not less than three (3) Business Days before the date when the Stone Parties
intend to file any such motion, application or document, including for the
avoidance of doubt, all first day motions and orders; provided, however, that in
the event that three (3) Business Days’ notice is impossible or impracticable
under the circumstances, the Stone Parties shall provide draft copies of any
motions, applications, including proposed orders and any other documents the
Stone Parties intend to file with the Bankruptcy Court to the Noteholder
Committee’s legal counsel within one (1) Business Day, or as soon as otherwise
practicable, before the date when the Stone Parties intend to file any such
motion, application or document. The Stone Parties shall notify the Noteholder
Committee’s legal counsel telephonically or by electronic mail to advise them of
the documents to be filed and the facts that make the provision of advance
copies not less than three (3) Business Days before submission impossible or
impracticable.

 

2  “Required Consenting Noteholders” shall mean, subject to Section 28, the
Consenting Noteholders, holding at least a majority of the principal amount
outstanding of all Notes Claims held by the Consenting Noteholders, provided
that, such Consenting Noteholders holding the majority in principal amount shall
include at least three (3) separate Consenting Noteholders (for purposes of this
definition, each institution holding Notes Claims shall be taken together with
each of its controlled affiliate’s and subsidiary’s Notes Claims holdings and
they shall together in the aggregate constitute a single Consenting Noteholder).

 

5



--------------------------------------------------------------------------------

5. Mutual Agreement of the Parties to Support the Restructuring Transactions.
Each of the Parties to this Agreement agrees, severally and not jointly, from
the RSA Effective Date until the occurrence of a Termination Date (as defined in
Section 12 of this Agreement) applicable to such Party, to:

 

  (a) use commercially reasonable best efforts to support and cooperate with the
other Parties to this Agreement and use reasonable best efforts to take or cause
to be taken all actions reasonably necessary to consummate the Restructuring
Transactions on the terms and subject to the conditions set forth in the Term
Sheet and this Agreement; and

 

  (b) negotiate in good faith any terms of the Definitive Documentation that are
subject to negotiation as of the RSA Effective Date.

6. Commitment of Consenting Noteholders. Each Consenting Noteholder agrees,
severally and not jointly, from the RSA Effective Date until the occurrence of a
Termination Date (as defined in Section 12 of this Agreement) applicable to such
Consenting Noteholder, so long as it remains the legal owner, beneficial owner
and/or investment advisor or manager of or with power and/or authority to bind
any Notes (provided that, any transfer of Notes is made in accordance with
Section 13 herein), to:

 

  (a) tender for exchange all Notes beneficially owned by such Consenting
Noteholder or for which it is the nominee, investment manager, or advisor for
beneficial holders thereof pursuant to the Disclosure Statement and in
accordance with the applicable procedures set forth therein, in each case as
specified by such Consenting Noteholder next to its name on Annex A;

 

  (b) (i) subject to receipt of the Disclosure Statement, vote all of its Notes
Claims against, or interests in, as applicable, the Stone Parties now or
hereafter owned by such Consenting Noteholder (or which such Consenting
Noteholder now or hereafter has voting control over) to accept the Plan in
accordance with the applicable procedures set forth in the Disclosure Statement
and the Solicitation Materials that meet the requirements of applicable law,
including sections 1125 and 1126 of the Bankruptcy Code; (ii) timely return a
duly-executed ballot in connection therewith; and (iii) not “opt out” of or
object to any releases or exculpation provided under the Plan (and, to the
extent required by such ballot, affirmatively “opt in” to such releases and
exculpation);

 

  (c) not withdraw, amend, change, or revoke (or seek to withdraw, amend,
change, or revoke) its tender, consent, or vote with respect to the Plan;
provided, however, that the tender, consent, or votes of the Consenting
Noteholders shall be immediately revoked and deemed void ab initio upon the
occurrence of the Termination Date;

 

  (d) not (i) object to, delay, impede, or take any other action (including to
instruct or direct the Indenture Trustee) to interfere with the prompt
consummation of the Restructuring Transactions or the Definitive Documentation
(including the entry by the Bankruptcy Court of an order approving the
Disclosure Statement and the Confirmation Order, if applicable); (ii) propose,
file, support, or vote for any restructuring, workout, reorganization,
liquidation, or chapter 11 plan or other Alternative Transaction (as defined
below) for any of the Stone Parties, other than the Restructuring Transactions
and the Plan; or (iii) encourage or support any other person or entity to do any
of the foregoing;

 

6



--------------------------------------------------------------------------------

  (e) support and not object to or take any other action (including to instruct
or direct the Indenture Trustee) that would, or would be reasonably expected to,
interfere with the prompt consummation of the transactions contemplated in the
Appalachia PSA (including the entry by the Bankruptcy Court of the Assumption
and Procedures Order and the Appalachia Sale Order);

 

  (f) not take any other action, including, without limitation, initiating or
joining in any legal proceeding, that is materially inconsistent with its
obligations under this Agreement, that could unreasonably hinder, delay, or
prevent the timely consummation of the Restructuring Transactions and the
confirmation and consummation of the Plan and entry of the Confirmation Order;
and

 

  (g) during the Interim Period (as defined in the Appalachia PSA) no Consenting
Noteholder shall, directly or indirectly (including through the financial
advisor or legal counsel thereto), solicit any offer or inquiry from any Person
concerning such Person’s direct or indirect acquisition of the assets subject to
the Appalachia PSA.

Notwithstanding the foregoing, nothing in this Agreement, and neither a vote to
accept the Plan by any Consenting Noteholder, nor the acceptance of the Plan by
any Consenting Noteholder shall: (w) be construed to limit consent and approval
rights provided in this Agreement and the Definitive Documentation; (x) be
construed to prohibit any Consenting Noteholder from contesting whether any
matter, fact, or thing is a breach of, or is inconsistent with, this Agreement,
or exercising rights or remedies specifically reserved herein; (y) be construed
to prohibit any Consenting Noteholder from appearing as a party-in-interest in
any matter to be adjudicated in the Chapter 11 Cases, so long as such appearance
and the positions advocated in connection therewith are not inconsistent with
this Agreement and are not for the purpose of hindering, delaying, or preventing
the consummation of the transactions contemplated in, subject to the terms and
conditions of, the Appalachia PSA and consummation of the Restructuring
Transactions; or (z) impair or waive the rights of any Consenting Noteholder to
assert or raise any objection expressly permitted under this Agreement in
connection with any hearing in the Bankruptcy Court, including, without
limitation, any hearing on confirmation of the Plan. For the avoidance of doubt
and notwithstanding the foregoing, nothing in this Agreement shall or shall be
deemed to limit the rights of the Stone Parties set forth in the Appalachia PSA
(including sections 7.04(b), 7.16(b) and 11.01(h), but subject to section
3.02(e), thereof) to conduct a marketing and auction process for the assets
subject to the Appalachia PSA if required by the Bankruptcy Court, terminate the
Appalachia PSA and select an Alternative Bid (as defined in the Appalachia PSA,
an “Alternative Bid”), and the obligations of the Consenting Noteholders
pursuant to this Agreement in respect of the Appalachia PSA and the transactions
contemplated therein are expressly subject to the right of the Consenting
Noteholders to consider any unsolicited offer or inquiry presented to a
Consenting Noteholder or the Stone Parties, engage in discussions with the party
submitting such unsolicited offer or inquiry and the Stone Parties in respect
thereof (including by furnishing confidential information with respect to the
assets subject to the Appalachia PSA or permitting access to such assets or the
books and records of the Stone Parties) and, if such unsolicited offer or
inquiry is determined in good faith by the Required Consenting Noteholders,
after seeking the advice of outside legal counsel, to be superior to the
transactions contemplated in the Appalachia PSA for the purpose of maximizing
the value of the

 

7



--------------------------------------------------------------------------------

assets of the Stone Parties, seek an order or directive from the Bankruptcy
Court requiring the Stone Parties to conduct a further marketing process and/or
a competitive auction for the assets subject to the Appalachia PSA, and, if the
result of such marketing and/or auction process is a higher or otherwise better
offer as compared to the Appalachia PSA (including as the same may have been
proposed to be modified by the Buyer with respect thereto) in the determination
of the Required Consenting Noteholders, to support approval of such higher or
otherwise better offer by the Bankruptcy Court and termination of the Appalachia
PSA by the Stone Parties pursuant to section 11.01(h) thereof. The Consenting
Noteholders, on the one hand, and the Stone Parties, on the other hand, as the
case may be, shall promptly, and no later than three (3) Business Days following
receipt of an unsolicited offer or inquiry with respect to the assets subject to
the Appalachia PSA, notify legal counsel to the other and, in the case of the
Consenting Noteholders, Buyer (as defined in the Appalachia PSA) of the receipt
and material terms of such offer or inquiry.

7. Commitment of the Stone Parties. Each of the Stone Parties agrees, from the
RSA Effective Date until the occurrence of a Termination Date, to:

 

  (a) use reasonable best efforts to implement the Restructuring Transactions in
accordance with the applicable milestones set forth in Schedule 1 hereto
(collectively, the “Milestones”), which Milestones may only be extended in
accordance with Section 28 of this Agreement;

 

  (b) not undertake any action that is inconsistent with this Agreement, or
which could unreasonably hinder, delay or prevent the timely consummation of the
Restructuring Transactions and the Definitive Documentation, including, without
limitation, filing any motion to reject this Agreement in the Bankruptcy Court;

 

  (c) support and take all actions as are reasonably necessary and appropriate
to obtain any and all required regulatory and/or third-party approvals to
consummate the Restructuring Transactions;

 

  (d) file, within two (2) calendar days after the date the Chapter 11 Cases are
commenced by filing bankruptcy petitions with the Bankruptcy Court (such date,
the “Petition Date”), a motion seeking to assume this Agreement;

 

  (e) timely pay all fees and expenses as set forth in Section 15 of this
Agreement;

 

  (f) timely file a formal objection to any motion filed with the Bankruptcy
Court by a third party seeking the entry of an order (i) directing the
appointment of a trustee or examiner (with expanded powers beyond those set
forth in sections 1106(a)(3) and (4) of the Bankruptcy Code), (ii) converting
the Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code, or (iii)
dismissing the Chapter 11 Cases;

 

  (g) timely file a formal objection to any motion filed with the Bankruptcy
Court by a third party seeking the entry of an order modifying or terminating
the Stone Parties’ exclusive right to file and/or solicit acceptances of a plan
of reorganization, as applicable;

 

8



--------------------------------------------------------------------------------

  (h) subject to the next paragraph, not seek, solicit, or support any
dissolution, winding up, liquidation, reorganization, assignment for the benefit
of creditors, merger, transaction, consolidation, business combination, joint
venture, partnership, sale of assets (other than the sale of the Appalachian
Assets), any debt or equity financing or re-financing, or restructuring of the
Stone Parties (including, for the avoidance of doubt, a transaction premised on
an asset sale under section 363 of the Bankruptcy Code other than the sale of
the Appalachian Assets), other than the Plan and Restructuring Transactions, and
to not cause or allow any of their agents or representatives to solicit any
agreements relating to an Alternative Transaction (as defined below);

 

  (i) notwithstanding anything to the contrary herein, use reasonable best
efforts to exercise their rights under Section 2.17(b) of the Credit Agreement
to the extent necessary to implement the modifications to the Credit Agreement
referenced in Section 2(a)(ii) and as set forth in the Term Sheet;

 

  (j) (i) not take an action or fail to act in such a manner as would be
reasonably likely to result in a breach or failure of any of the conditions to
closing set forth in the Appalachia PSA; (ii) use reasonable best efforts to
cure any breach of the terms and conditions of the Appalachia PSA by any of the
Stone Parties signatory thereto that would be reasonably likely to result in a
breach or failure of the conditions to closing set forth therein; (iii) not
terminate the Appalachia PSA or reduce, amend or modify the purchase price set
forth therein to an amount in cash less than $350 million (other than as a
result of adjustments provided for therein); and (iv) otherwise use reasonable
best efforts to satisfy its obligations under the Appalachia PSA and consummate
the transactions with Buyer contemplated thereby, subject to the last sentence
of Section 6 of this Agreement; and

 

  (k) through the Closing Date (as defined in the Appalachia PSA) (i) upon the
written request of the Consenting Noteholders, provide in writing to the
Consenting Noteholders a then current good faith estimate of the Stone Parties,
together with such documentation as reasonably requested by the Consenting
Noteholders in support of such estimate, of the purchase price under the
Appalachia PSA after giving effect to any reductions that would be taken into
account by the Consenting Noteholders in determining the “net purchase price” as
determined in accordance with Section 8(n) and (ii) promptly notify the
Consenting Noteholders in writing of any change, event, circumstance,
development, condition, occurrence or effect which the Stone Parties become
aware of that would reasonably be expected to result in a failure of any of the
conditions to closing set forth in the Appalachia PSA or in any reduction in the
“net purchase price,” as determined in accordance with Section 8(n). To the
extent the notice is in respect of a potential adjustment to “net purchase
price,” such notice shall include the amount of the resulting reduction along
with such documentation as reasonably requested by the Consenting Noteholder in
support of such amount.

 

9



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, the Stone Parties shall be
entitled, at any time prior to the entry by the Bankruptcy Court of the
Confirmation Order, to accept or pursue (but not to solicit or initiate of its
own accord): (i) a competing plan of reorganization or other financial and/or
corporate restructuring of the Stone Parties; (ii) the issuance, sale or other
disposition of any equity or debt interests, or any material assets, of the
Stone Parties; or (iii) a merger, consolidation, business combination,
liquidation, recapitalization, any debt or equity financing or refinancing, or
similar transaction involving the Stone Parties (each, an “Alternative
Transaction”), in each case to the extent the Board of Directors of Stone
determines, after seeking the advice of outside legal counsel, in good faith,
and consistent with their fiduciary duties, that such Alternative Transaction
best maximizes value for the Stone Parties and their stakeholders, and provided
that the Stone Parties shall have first exercised their right in accordance with
Section 9(b) of this Agreement to declare a Company Termination Event prior to
the date on which the Stone Parties enter into a definitive agreement in respect
of such an Alternative Transaction or make a public announcement regarding their
intention to do so. The Stone Parties shall give the legal counsel to the
Consenting Noteholders not less than three (3) Business Days’ prior written
notice before the termination of this Agreement in accordance with Section 9(b)
of this Agreement. At all times prior to the date on which the Stone Parties
enter into a definitive agreement in respect of such an Alternative Transaction
or make a public announcement regarding their intention to do so, the Stone
Parties shall (x) provide a copy of any written offer or proposal (and notice of
any oral offer or proposal) for such Alternative Transaction within three (3)
Business Days3 of the Stone Parties’ or their advisors’ receipt of such offer or
proposal received to the legal counsel to and the financial advisors to the
Consenting Noteholders and (y) provide such information to the advisors to the
Consenting Noteholders regarding such discussions (including copies of any
materials provided to such parties hereunder) as necessary to keep the
Consenting Noteholders contemporaneously informed as to the status and substance
of such discussions.

8. Consenting Noteholder Termination Events. The Required Consenting Noteholders
shall have the right, but not the obligation, upon written notice to the other
Parties, to terminate the obligations of the Consenting Noteholders under this
Agreement upon the occurrence of any of the following events (each, a
“Consenting Noteholder Termination Event”), unless waived, in writing, by the
Required Consenting Noteholders on a prospective or retroactive basis:

 

  (a) the failure of the Stone Parties to meet any Milestone;

 

  (b) the termination of the Appalachia PSA or any reduction, amendment or
modification of the purchase price set forth therein to an amount in cash less
than $350 million (other than as a result of adjustments in the purchase price
as provided for in the Appalachia PSA), other than termination of the Appalachia
PSA by the Stone Parties signatory thereto pursuant to section 11.01(h) thereof
for the purpose of selecting an Alternative Bid acceptable to the Required
Consenting Noteholders;

 

  (c) the Bankruptcy Court enters an order converting one or more of the Chapter
11 Cases to a case under chapter 7 of the Bankruptcy Code or dismissing any of
the Chapter 11 Cases;

 

3  “Business Day” means any day, other than a Saturday, Sunday, or legal
holiday, in each case, in New York, New York.

 

10



--------------------------------------------------------------------------------

  (d) the Bankruptcy Court enters an order appointing a trustee, receiver, or
examiner with expanded powers beyond those set forth in section 1106(a)(3) and
(4) of the Bankruptcy Code in one or more of the Chapter 11 Cases;

 

  (e) the Definitive Documentation does not conform to the Term Sheet without
the prior written consent of the Required Consenting Noteholders or otherwise is
not acceptable to the Required Consenting Noteholders;

 

  (f) any Stone Party files with the Bankruptcy Court any motion or application
seeking authority to sell any material assets that is not contemplated in the
Term Sheet without the prior written consent of the Required Consenting
Noteholders;

 

  (g) any Stone Party materially breaches its obligations under this Agreement,
which breach is not cured within five (5) Business Days after the giving of
written notice of such breach, or files, publicly announces, or informs the
Consenting Noteholders of its intention to file a chapter 11 plan that contains
terms and conditions that: (i) do not provide the Consenting Noteholders with
the economic recovery set forth on the Term Sheet or (ii) are not otherwise
consistent with this Agreement and the Term Sheet; provided, however, that no
Consenting Noteholder may seek to terminate this Agreement based upon a material
breach or any failure of any material condition in this Agreement primarily
caused by such Consenting Noteholder in breach of this Agreement;

 

  (h) a material breach by any Stone Party of any representation, warranty, or
covenant of such Stone Party set forth in this Agreement that (to the extent
curable) remains uncured for a period of five (5) Business Days after written
notice and a description of such breach is provided to the Stone Parties;
provided, however, that the Required Consenting Noteholders may not seek to
terminate this Agreement based upon a breach of this Agreement by a Stone Party
primarily caused by the Required Consenting Noteholders in breach of this
Agreement;

 

  (i) either (i) any Stone Party files with the Bankruptcy Court a motion,
application, or adversary proceeding (or any Stone Party supports any such
motion, application, or adversary proceeding filed or commenced by any third
party) (A) challenging the validity, enforceability, or priority of, or seeking
avoidance or subordination of, the Notes Claims or (B) asserting any other cause
of action against the Consenting Noteholders or (ii) the Bankruptcy Court enters
an order providing relief against any Consenting Noteholder with respect to any
of the foregoing causes of action or proceedings filed by any Stone Party;

 

  (j) if the Bankruptcy Court or other governmental authority with jurisdiction
shall have issued any order, injunction, or other decree or taken any other
action, in each case, which has become final and non-appealable and which
restrains, enjoins, or otherwise prohibits the implementation of the
Restructuring Transactions or the effect of which would render the Plan
incapable of consummation on the terms set forth in this Agreement and the Term
Sheet;

 

11



--------------------------------------------------------------------------------

  (k) any Stone Party terminates its obligations under and in accordance with
this Agreement;

 

  (l) if the Stone Parties execute or file with the Bankruptcy Court any
Definitive Documentation that is inconsistent with the requirements set forth in
Section 4(b) of this Agreement;

 

  (m) if the Bankruptcy Court enters an order in the Chapter 11 Cases
terminating any of the Stone Parties’ exclusive right to file a plan or plans of
reorganization pursuant to section 1121 of the Bankruptcy Code; or

 

  (n) if the net purchase price, calculated by the Required Consenting
Noteholders in their sole discretion in accordance with this Section 8(n) is
less than $335.0 million. The net purchase price as used in this Section 8(n)
shall be calculated by reducing the purchase price by (i) any purchase price
adjustments (excluding adjustments related to interim operations between the
Effective Time of the Appalachia PSA and the Closing Date (each as defined in
the Appalachia PSA)) and (ii) any escrowed amounts, holdbacks or other similar
deferred payments under the Appalachia PSA. Absent a finding of manifest error,
the calculation of net purchase price by the Required Consenting Noteholders
shall be final and binding on the parties with respect to this Section 8(n). The
Stone Parties shall provide such assistance in good faith as reasonably
requested by the Consenting Noteholders in the calculation of the net purchase
price used in this Section 8(n).

9. The Stone Parties’ Termination Events. The Stone Parties shall have the
right, but not the obligation, upon written notice to the Consenting
Noteholders, to terminate their obligations (jointly) under this Agreement upon
the occurrence of any of the following events (each a “Company Termination
Event,” and together with the Consenting Noteholder Termination Events, the
“Termination Events”), unless waived, in writing, by the Stone Parties on a
prospective or retroactive basis:

 

  (a) a breach by a Consenting Noteholder of any representation, warranty, or
covenant of such Consenting Noteholder set forth in this Agreement that would
reasonably be expected to have a material adverse impact on the timely
consummation of the Restructuring Transactions that (to the extent curable)
remains uncured for a period of five (5) Business Days after written notice and
a description of such breach is provided to the Consenting Noteholders;
provided, however, that the Stone Parties may not seek to terminate this
Agreement based upon a breach of this Agreement by a Consenting Noteholder
arising primarily out of the Stone Parties’ own actions in breach of this
Agreement; and provided, further, that so long as non-breaching Consenting
Noteholders party hereto continue to hold at least 66-2/3% of the outstanding
Notes Claims, such termination shall be effective only with respect to such
breaching Consenting Noteholders;

 

12



--------------------------------------------------------------------------------

  (b) subject to the prior notice required in the last paragraph of Section 7,
if the Board of Directors of Stone desires to terminate this Agreement pursuant
to the exercise of its fiduciary duties, after seeking the advice of outside
legal counsel, to accept an Alternative Transaction, or make a public
announcement regarding their intention to do so, as contemplated in the last
paragraph of Section 7 of this Agreement; or

 

  (c) if the Bankruptcy Court or other governmental authority with jurisdiction
shall have issued any order, injunction, or other decree or taken any other
action, in each case, which has become final and non-appealable and which
restrains, enjoins, or otherwise prohibits the implementation of the
Restructuring Transactions.

10. Individual Termination. Any Consenting Noteholder may terminate this
Agreement as to itself only, upon written notice to the other Parties, in the
event that: (a) such Consenting Noteholder has transferred all (but not less
than all) of its Notes Claims in accordance with Section 13 of this Agreement
(such termination shall be effective on the date on which such Consenting
Noteholder has effected such transfer, satisfied the requirements of Section 13
and provided the written notice required above in this Section 10); or (b) this
Agreement is amended without its consent in such a way as to alter any of the
material terms hereof in a manner that is disproportionately adverse to such
Consenting Noteholder as compared to similarly situated Consenting Noteholders,
by giving ten (10) Business Days’ written notice to the Stone Parties and the
other Consenting Noteholders; provided, that such written notice shall be given
by the applicable Consenting Noteholder within five (5) Business Days of such
amendment, filing, or execution.

11. Mutual Termination; Automatic Termination. Notwithstanding anything in this
Agreement to the contrary, this Agreement shall terminate automatically and all
of the obligations of the Parties hereunder shall be of no further force or
effect in the event that: (i) the Restructuring Transactions are consummated in
accordance with this Agreement and the Term Sheet; (ii) the Restructuring
Transactions are not consummated in accordance with this Agreement and the Term
Sheet by the one-hundredth (100th) calendar day after the Petition Date, as such
date may be extended in writing from time to time by the mutual agreement of the
Stone Parties and the Required Consenting Noteholders; or (iii) the Stone
Parties and the Required Consenting Noteholders mutually agree to such
termination in writing.

12. Effect of Termination. The earliest date on which termination of this
Agreement as to a Party is effective in accordance with Sections 8, 9, 10, or 11
of this Agreement shall be referred to, with respect to such Party, as a
“Termination Date.” Upon the occurrence of a Termination Date, all Parties’
obligations under this Agreement shall be terminated effective immediately, and
all Parties hereto shall be released from all commitments, undertakings,
agreements, and obligations; provided, however, that each of the following shall
survive any such termination: (a) any claim for breach of this Agreement that
occurs prior to such Termination Date, and all rights and remedies with respect
to such claims shall not be prejudiced in any way; (b) the Stone Parties’
obligations in Section 15 of this Agreement accrued up to and including such
Termination Date; and (c) Sections 12, 15, 18, 19, 22, 23, 25, 27, 29, 31, 31,
and 37 of this Agreement. The automatic stay applicable under section 362 of the
Bankruptcy Code shall not prohibit a Party from taking any action necessary to
effectuate the termination of this Agreement pursuant to and in accordance with
the terms hereof.

 

13



--------------------------------------------------------------------------------

13. Transfers of Claims and Interests.

 

  (a) No Consenting Noteholder shall (i) sell, transfer, assign, pledge, grant a
participation interest in, or otherwise dispose of, directly or indirectly, any
of its right, title, or interest in respect of any of such Consenting
Noteholder’s claims against any Stone Party, as applicable, in whole or in part,
or (ii) deposit any of such Consenting Noteholder’s claims against any Stone
Party, as applicable, into a voting trust, or grant any proxies, or enter into a
voting agreement with respect to any such claims or interests (the actions
described in Clauses (i) and (ii) are collectively referred to herein as a
“Transfer” and the Consenting Noteholder making such Transfer is referred to
herein as the “Transferor”), unless such Transfer is to another Consenting
Noteholder or any other entity (a “Transferee”) that first agrees in writing to
be bound by the terms of this Agreement by executing and delivering to the Stone
Parties a Transferee Joinder substantially in the form attached hereto as
Exhibit B (the “Transferee Joinder”). With respect to claims against or
interests in a Stone Party held by the relevant Transferee upon consummation of
a Transfer in accordance herewith, such Transferee is deemed to make all of the
representations, warranties, and covenants of a Consenting Noteholder, set forth
in this Agreement as of the date of such Transfer. Upon compliance with the
foregoing, the Transferor shall be deemed to relinquish its rights (and be
released from its obligations, except for any claim for breach of this Agreement
that occurs prior to such Transfer and any remedies with respect to such claim)
under this Agreement to the extent of such transferred rights and obligations.
Any Transfer made in violation of this Section 13 shall be deemed null and void
ab initio and of no force or effect, regardless of any prior notice provided to
the Stone Parties and/or any Consenting Noteholder, and shall not create any
obligation or liability of any Stone Party or any other Consenting Noteholder to
the purported transferee.

 

  (b) Notwithstanding anything to the contrary herein, (i) the foregoing Clause
(a) of this Section 13 shall not preclude any Consenting Noteholder from
transferring Notes Claims to affiliates of such Consenting Noteholder (each, a
“Creditor Affiliate”), which Creditor Affiliate shall be automatically bound by
this Agreement upon the transfer of such Notes Claims, and (ii) a Qualified
Marketmaker4 that acquires any of the Notes Claims with the purpose and intent
of acting as a Qualified Marketmaker for such Notes Claims shall not be required
to execute and deliver to counsel a Transferee Joinder or otherwise agree to be
bound by the terms and conditions set forth in this Agreement if such Qualified
Marketmaker transfers such Notes Claims (by purchase, sale, assignment,
participation, or otherwise) to a Consenting Noteholder or a Transferee
(including, for the avoidance of doubt, the requirement that such Transferee
execute a Transferee Joinder).

 

4  As used herein, the term “Qualified Marketmaker” means an entity that (a)
holds itself out to the public or the applicable private markets as standing
ready in the ordinary course of business to purchase from customers and sell to
customers claims against the Stone Parties (or enter with customers into long
and short positions in claims against the Stone Parties), in its capacity as a
dealer or market maker in claims against the Stone Parties and (b) is, in fact,
regularly in the business of making a market in claims against issuers or
borrowers (including debt securities or other debt).

 

14



--------------------------------------------------------------------------------

14. Further Acquisition of Claims or Interests. Except as expressly set forth in
Section 13 of this Agreement, nothing in this Agreement shall be construed as
precluding any Consenting Noteholder from acquiring additional claims against or
interests in any Stone Parties; provided, however, that any such claims or
interests shall automatically be subject to the terms and conditions of this
Agreement. Upon any such further acquisition by a Consenting Noteholder, such
Consenting Noteholder shall promptly notify in writing the Stone Parties and
legal counsel to the Noteholder Committee (as defined below).

15. Fees and Expenses. Subject to Section 12 of this Agreement the Stone Parties
shall pay or reimburse all reasonable and documented fees and out-of-pocket
expenses (regardless of whether such fees and expenses were incurred before or
after the Petition Date and in each case, in accordance with (and when due
under) any applicable engagement letter or fee reimbursement letter with the
Stone Parties) of: (a) Akin Gump Strauss Hauer & Feld LLP and one local law
firm, as legal counsel to an ad hoc committee of Noteholders (the “Noteholder
Committee”) and (b) Intrepid Financial Partners, L.L.C., as the financial
advisor retained on behalf of the Noteholder Committee; provided, however, that
all outstanding invoices of the Noteholder Committee’s professionals and
advisors shall be paid in full immediately prior to the Petition Date.5

16. Consents and Acknowledgments. Each Party irrevocably acknowledges and agrees
that this Agreement is not and shall not be deemed to be a solicitation for
consents to the Plan. The acceptance of the Plan by each of the Consenting
Noteholders will not be solicited until such Parties have received the
Disclosure Statement and related ballots in accordance with applicable law, and
will be subject to sections 1125, 1126, and 1127 of the Bankruptcy Code. This
Agreement does not constitute, and shall not be deemed to constitute, an offer
for the purchase, sale, exchange, hypothecation, or other transfer of securities
for purposes of the Securities Act of 1933, as amended, the Securities Exchange
Act of 1934, as amended, or any other federal, state, or provincial law or
regulation.

17. Representations and Warranties.

 

  (a) Each Consenting Noteholder hereby represents and warrants on a several and
not joint basis, for itself and not for any other person or entity, that the
following statements are true, correct, and complete, to the best of its actual
knowledge, as of the RSA Effective Date:

 

  (i) it has the requisite organizational power and authority to enter into this
Agreement and to carry out the transactions contemplated by, and perform its
respective obligations under, this Agreement;

 

  (ii) the execution and delivery of this Agreement and the performance of its
obligations hereunder have been duly authorized by all necessary corporate or
other organizational action on its part;

 

  (iii) the execution, delivery, and performance by it of this Agreement does
not violate any provision of law, rule, or regulation applicable to it or any of
its affiliates, or its certificate of incorporation, or bylaws, or other
organizational documents, or those of any of its affiliates;

 

5  Subject to (i) the receipt by Akin Gump of a prepetition advance payment
sufficient to bring the aggregate amount on account up to $500,000, and (ii) the
receipt by Intrepid of a prepetition advance payment in the amount of $250,000.

 

15



--------------------------------------------------------------------------------

  (iv) the execution and delivery by it of this Agreement does not require any
registration or filing with, the consent or approval of, notice to, or any other
action with any federal, state, or other governmental authority or regulatory
body, other than, for the avoidance of doubt, the actions with governmental
authorities or regulatory bodies required in connection with implementation of
the Restructuring Transactions;

 

  (v) subject to the provisions of sections 1125 and 1126 of the Bankruptcy
Code, this Agreement is the legally valid and binding obligation of it,
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium, or other
similar laws relating to or limiting creditors’ rights generally, or by
equitable principles relating to enforceability;

 

  (vi) it has sufficient knowledge and experience to evaluate properly the terms
and conditions of this Agreement and the Term Sheet, and has been afforded the
opportunity to discuss the Plan and other information concerning the Stone
Parties with the Stone Parties’ representatives, and to consult with its legal
and financial advisors with respect to its investment decision to execute this
Agreement, and it has made its own analysis and decision to enter into this
Agreement and otherwise investigated this matter to its full satisfaction;

 

  (vii) it (A) either (1) is the sole owner of the claims and interests
identified next to its name on Annex A attached hereto and in the amounts set
forth therein, or (2) has all necessary investment or voting discretion with
respect to the claims and interests identified next to its name on Annex A
attached hereto, and has the power and authority to bind the owner(s) of such
claims and interests to the terms of this Agreement; (B) is entitled (for its
own accounts or for the accounts of such other owners) to all of the rights and
economic benefits of such claims and interests; and (C) does not directly or
indirectly own or control any claims against or interests in any Stone Party
other than as identified next to its name on Annex A attached hereto (which
annex, for the avoidance of doubt, shall not be publically disclosed or filed);
and

 

  (viii) other than pursuant to this Agreement, the claims and interests
identified on Annex A free and clear of any pledge, lien, security interest,
charge, claim, equity, option, proxy, voting restriction, right of first
refusal, or other limitation on disposition or encumbrance of any kind, that
would adversely affect in any material way such Consenting Noteholder’s
performance of its obligations contained in this Agreement at the time such
obligations are required to be performed.

 

  (b) Each Stone Party hereby represents and warrants on a joint and several
basis (and not any other person or entity other than the Stone Parties) that the
following statements are true, correct, and complete as of the RSA Effective
Date:

 

  (i) it has the requisite corporate or other organizational power and authority
to enter into this Agreement and to carry out the transactions contemplated by,
and perform its respective obligations under, this Agreement;

 

16



--------------------------------------------------------------------------------

  (ii) the execution and delivery of this Agreement and the performance of its
obligations hereunder have been duly authorized by all necessary corporate or
other organizational action on its part;

 

  (iii) the execution and delivery by it of this Agreement does not (A) violate
its certificates of incorporation, or bylaws, or other organizational documents,
or those of any of its affiliates, or (B) result in a breach of, or constitute
(with due notice or lapse of time or both) a default (other than, for the
avoidance of doubt, a breach or default that would be triggered as a result of
the Chapter 11 Cases or any Stone Party’s undertaking to implement the
Restructuring Transactions through the Chapter 11 Cases) under any material
contractual obligation to which it or any of its affiliates is a party;

 

  (iv) the execution and delivery by it of this Agreement does not require any
registration or filing with, the consent or approval of, notice to, or any other
action with any federal, state, or other governmental authority or regulatory
body, other than, for the avoidance of doubt, the actions with governmental
authorities or regulatory bodies required in connection with implementation of
the Restructuring Transactions;

 

  (v) subject to the provisions of sections 1125 and 1126 of the Bankruptcy
Code, this Agreement is the legally valid and binding obligation of it,
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium, or other
similar laws relating to or limiting creditors’ rights generally, or by
equitable principles relating to enforceability;

 

  (vi) it has sufficient knowledge and experience to evaluate properly the terms
and conditions of this Agreement and the Term Sheet, and has been afforded the
opportunity to consult with its legal and financial advisors with respect to its
decision to execute this Agreement, and it has made its own analysis and
decision to enter into this Agreement and otherwise investigated this matter to
its full satisfaction;

 

  (vii)

Stone has filed or furnished, as applicable, all forms, filings, registrations,
submissions, statements, certifications, reports, and documents required to be
filed or furnished by it with the U.S.

 

17



--------------------------------------------------------------------------------

  Securities and Exchange Commission (the “SEC”) under the U.S. Securities
Exchange Act of 1934, as amended, or the U.S. Securities Act of 1933, as amended
(collectively, “SEC Filings”), since December 31, 2014 (the SEC Filings since
December 31, 2014 and through the RSA Effective Date, including any amendments
thereto, the “Company Reports”). As of their respective dates (or, if amended
prior to the date hereof, as of the date of such amendment), each of the Company
Reports, as amended, complied in all material respects with the applicable
requirements of the Exchange Act and the Securities Act, and any rules and
regulations promulgated thereunder applicable to the Company Reports. As of
their respective dates (or, if amended prior to the date hereof, as of the date
of such amendment), the Company Reports did not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements made therein, in light of the circumstances
in which they were made, not misleading; and

 

  (viii) the Stone Parties’ consolidated financial statements (including, in
each case, any notes thereto) contained in the Company Reports were prepared:
(i) in accordance with generally accepted accounting principles in the United
States of America (“GAAP”) applied on a historically consistent basis throughout
the periods indicated (except as may be indicated in the notes thereto or, in
the case of interim consolidated financial statements, where information and
footnotes contained in such financial statements are not required under the
rules of the SEC to be in compliance with GAAP) and (ii) in compliance, as of
their respective dates of filing with the SEC, in all material respects with
applicable accounting requirements and with the published rules and regulations
of the SEC with respect thereto, and in each case, such consolidated financial
statements fairly presented, in all material respects, the consolidated
financial position, results of operations, changes in stockholder’s equity and
cash flows of the Stone Parties, as applicable, and its consolidated
subsidiaries as of the respective dates thereof and for the respective periods
covered thereby (subject, in the case of unaudited statements, to normal
year-end adjustments).

18. Survival of Agreement. Each of the Parties acknowledges and agrees that this
Agreement is being executed in connection with negotiations concerning a
financial restructuring of the Stone Parties and in contemplation of chapter 11
filings by the Stone Parties, and the exercise of the rights granted in this
Agreement after the commencement of the Chapter 11 Cases shall not be a
violation of the automatic stay provisions of section 362 of the Bankruptcy
Code.

19. Settlement. This Agreement and the Restructuring Transactions are part of a
proposed settlement of matters that could otherwise be the subject of litigation
among the Parties. Nothing herein shall be deemed an admission of any
kind. Pursuant to Federal Rule of Evidence 408, any applicable state rules of
evidence and any other applicable law, foreign or domestic, this Agreement, the
exhibits attached hereto, the Plan, and all negotiations relating thereto shall
not be admissible into evidence in any proceeding other than a proceeding to
enforce the terms of this Agreement or the exhibits attached hereto (as
applicable).

 

18



--------------------------------------------------------------------------------

20. Relationship Among Parties. Notwithstanding anything herein to the contrary,
the duties and obligations of the Consenting Noteholders under this Agreement
shall be several, not joint. No Party shall have any responsibility by virtue of
this Agreement for any trading by any other entity, and it is hereby expressly
acknowledged by the Consenting Noteholders, on the one hand, and the Stone
Parties, on the other hand, that they are in privity with each other and that no
Consenting Noteholder is in privity with any other Consenting Noteholder in
connection with this Agreement or any of the transactions contemplated
hereby. The Consenting Noteholders represent and warrant that as of the date
hereof and for so long as this Agreement remains in effect, the Consenting
Noteholders have no agreement, arrangement, or understanding with respect to
acting together for the purpose of acquiring, holding, voting, or disposing of
any equity securities of the Stone Parties. No prior history, pattern, or
practice of sharing confidences among or between the Parties shall in any way
affect or negate this Agreement, and each Consenting Noteholder shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement, and it shall not be
necessary for any other Consenting Noteholder to be joined as an additional
party in any proceeding for such purpose. Nothing contained in this Agreement,
and no action taken by any Consenting Noteholder pursuant hereto is intended to
constitute the Consenting Noteholders as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that any Consenting
Noteholder is in any way acting in concert or as a member of a “group” with any
other Consenting Noteholder or Consenting Noteholders within the meaning of Rule
13d-5 under the Securities Exchange Act of 1934, as amended.

21. Specific Performance. It is understood and agreed by the Parties that money
damages may be an insufficient remedy for any breach of this Agreement by any
Party and each non-breaching Party shall be entitled to seek specific
performance and injunctive or other equitable relief as a remedy of any such
breach of this Agreement, including, without limitation, an order of the
Bankruptcy Court or other court of competent jurisdiction requiring any Party to
comply promptly with any of its obligations hereunder.

22. Governing Law and Consent to Jurisdiction and Venue. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without regard to such state’s choice of law provisions which would
require or permit the application of the law of any other jurisdiction. By its
execution and delivery of this Agreement, each Party irrevocably and
unconditionally agrees for itself that any legal action, suit, or proceeding
against it with respect to any matter arising under or arising out of or in
connection with this Agreement or for recognition or enforcement of any judgment
rendered in any such action, suit, or proceeding shall be brought in the federal
or state courts located in the City of Wilmington, in New Castle County and in
the State of Delaware, and each of their respective appellate courts, and by
executing and delivering this Agreement, each of the Parties irrevocably accepts
and submits itself to the exclusive jurisdiction of such court, generally and
unconditionally, with respect to any such action, suit, or
proceeding. Notwithstanding the foregoing consent to Delaware jurisdiction, upon
the commencement of any Chapter 11 Cases and until the effective date of the
Plan, each Party agrees that the Bankruptcy Court shall have exclusive
jurisdiction of all matters arising out of or in connection with this
Agreement. By executing and delivering this Agreement, and upon commencement of
the Chapter 11 Cases, each of the Parties irrevocably and unconditionally
submits to the personal jurisdiction of the Bankruptcy Court solely for purposes
of any action, suit, proceeding, or other contested matter arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment
rendered or order entered in any such action, suit, proceeding, or other
contested matter.

 

19



--------------------------------------------------------------------------------

23. WAIVER OF RIGHT TO TRIAL BY JURY. EACH OF THE PARTIES WAIVES ANY RIGHT TO
HAVE A JURY PARTICIPATE IN RESOLVING ANY ACTION, PROCEEDING, COUNTERCLAIM, OR
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN ANY OF THE
PARTIES ARISING OUT OF, CONNECTED WITH, RELATING TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN ANY OF THEM IN CONNECTION WITH THIS
AGREEMENT. INSTEAD, ANY DISPUTES RESOLVED IN COURT SHALL BE RESOLVED IN A BENCH
TRIAL WITHOUT A JURY.

24. Successors and Assigns. Except as otherwise provided in this Agreement and
subject to Section 13 of this Agreement, neither this Agreement nor any of the
rights or obligations hereunder may be assigned by any Party hereto, without the
prior written consent of the other Parties hereto, and then only to a person or
entity that has agreed to be bound by the provisions of this Agreement. This
Agreement is intended to and shall bind and inure to the benefit of each of the
Parties and each of their respective permitted successors, assigns, heirs,
executors, administrators, and representatives.

25. No Third-Party Beneficiaries. Unless expressly stated herein, this Agreement
shall be solely for the benefit of the Parties and no other person or entity
shall be a third-party beneficiary of this Agreement.

26. Notices. All notices (including, without limitation, any notice of
termination or breach) and other communications from any Party hereunder shall
be in writing and shall be deemed to have been duly given if personally
delivered by courier service or messenger; registered, certified or overnight
mail; e-mail, or facsimile to the other Parties at the applicable addresses
below, or such other addresses as may be furnished hereafter by notice in
writing. Any notice of termination or breach shall be delivered to all other
Parties.

 

(a)       If to any Stone Party:   Stone Energy Corporation   625 East Kaliste
Saloom Rd.   Lafayette, LA 70508   Attn:    Lisa S. Jaubert and      Kenneth H.
Beer   Phone: (337) 521-2278   Fax: (337) 521-9916   E-mail:   
JaubertLS@StoneEnergy.com; and      BeerKH@StoneEnergy.com.

 

20



--------------------------------------------------------------------------------

  with a copy to:   Latham & Watkins LLP   330 North Wabash Avenue, Suite 2800  
Chicago, IL 60611   Attn:    David S. Heller;          Josef S. Athanas,     
Caroline A. Reckler, and      Matthew L. Warren   Phone: (312) 876-7700  
Fax: (312) 993-9767   E-mail:    david.heller@lw.com,      josef.athanas@lw.com,
     caroline.reckler@lw.com, and      matthew.warren@lw.com      -and-  
Andrews Kurth LLP   600 Travis, Suite 4200   Houston, TX 77002   Attn: Robin
Russell   Phone: (713) 220-4086   Fax: (713) 238.7192   E-mail:   
rrussell@andrewskurth.com (b)       If to any Consenting Noteholder:   To the
notice address provided on Annex A.   with a copy to:   Akin Gump Strauss Hauer
& Feld LLP   One Bryan Park   Bank of America Tower   New York, NY 10036-6745  
Attn:    Michael S. Stamer,      Meredith Lahaie, and      Stephen B. Kuhn.  
Phone: (212) 872-1000   Fax: (212) 872-1002   E-mail:    mstamer@akingump.com,  
   mlahaie@akingump.com, and      skuhn@akingump.com.

27. Entire Agreement. This Agreement (and the exhibits and schedules attached
hereto) constitutes the entire agreement of the Parties with respect to the
transactions contemplated herein, and supersedes all prior negotiations,
discussions, promises, representations, warranties, agreements, and
understandings, whether written or oral, between or among the Parties with
respect thereto; provided, however, that, for the avoidance of doubt, any
confidentiality agreement executed by any Consenting Noteholder shall survive
this Agreement and shall continue to be in full force and effect in accordance
with its terms; provided, further, that the Parties intend to enter into the
Definitive Documentation after the date hereof to consummate the Restructuring
Transactions.

 

21



--------------------------------------------------------------------------------

28. Amendments. Except as otherwise provided herein, this Agreement may not be
modified, amended, or supplemented, and no term or provision hereof or thereof
waived, without the prior written consent of the Stone Parties and the Required
Consenting Noteholders, provided that, the written consent of each Consenting
Noteholder and the Stone Parties shall be required for any amendments,
amendments and restatements, modifications, or other changes to the defined term
“Required Consenting Noteholders,” Section 10 and this Section 28 and provided,
further, that any amendments, amendments and restatements, modifications, or
other changes to the Term Sheet shall require the prior written consent of
Consenting Noteholders, holding at least two-thirds of the principal amount
outstanding of all Notes Claims held by the Consenting Noteholders provided
that, such Consenting Noteholders holding at least two-thirds of the principal
amount shall include at least two (2) separate Consenting Noteholders (for
purposes of this provision, each institution holding Notes Claims shall be taken
together with each of its controlled affiliate’s and subsidiary’s Notes Claims
holdings and they shall together in the aggregate constitute a single Consenting
Noteholder).

29. Reservation of Rights.

 

  (a) Except as expressly provided in this Agreement, nothing herein is intended
to, or does, in any manner waive, limit, impair, or restrict the ability of any
Party to protect and preserve its rights, remedies, and interests, including
without limitation, its claims against any of the other Parties.

 

  (b) Without limiting Clause (a) of this Section 29 in any way, if the
Restructuring Transactions are not consummated in the manner and on the timeline
set forth in this Agreement, or if this Agreement is terminated for any reason
in accordance with its terms, nothing shall be construed herein as a waiver by
any Party of any or all of such Party’s rights, remedies, claims, and defenses
and the Parties expressly reserve any and all of their respective rights,
remedies, claims, and defenses, subject to Section 19 of this Agreement. This
Agreement, the Plan, and any related document shall in no event be construed as
or be deemed to be evidence of an admission or concession on the part of any
Party of any claim or fault or liability or damages whatsoever. Each of the
Parties denies any and all wrongdoing or liability of any kind and does not
concede any infirmity in the claims or defenses which it has asserted or could
assert.

30. Counterparts. This Agreement may be executed in one or more counterparts,
each of which, when so executed, shall constitute the same instrument, and the
counterparts may be delivered by facsimile transmission or by electronic mail in
portable document format (.pdf).

31. Public Disclosure. This Agreement, as well as its terms, its existence, and
the existence of the negotiation of its terms are expressly subject to any
existing confidentiality agreements executed by and among any of the Parties as
of the date hereof; provided, however, that, after the Petition Date, the
Parties may disclose the existence of, or the terms of, this Agreement or any
other material term of the Restructuring Transactions contemplated herein
without the express written consent of the other Parties. For the avoidance of
doubt and notwithstanding the generality of the foregoing, under no
circumstances may any Party make any public disclosure of any kind that would
disclose either: (i) the holdings of any Consenting Noteholder (including Annex
A, which shall not be publicly disclosed or filed) or (ii) the identity of any
Consenting Noteholder without the prior written consent of such Consenting
Noteholder or the order of a Bankruptcy Court or other court with competent
jurisdiction.

 

22



--------------------------------------------------------------------------------

32. Creditors’ Committee. Notwithstanding anything herein to the contrary, if
any Consenting Noteholder is appointed to, and serves on an official committee
of creditors in the Chapter 11 Cases, the terms of this Agreement shall not be
construed so as to limit such Consenting Noteholder’s exercise of its fiduciary
duties arising from its service on such committee; provided, however, that
service as a member of a committee shall not relieve such Consenting Noteholder
of its obligations to affirmatively support the Restructuring Transactions on
the terms and conditions set forth in this Agreement and the Term Sheet and the
transactions with Buyer on the terms and .conditions set forth in this Agreement
and the Appalachia PSA.

33. Severability. If any portion of this Agreement shall be held to be invalid,
unenforceable, void or voidable, or violative of applicable law, the remaining
portions of this Agreement insofar as they may practicably be performed shall
remain in full force and effect and binding on the Parties.

34. Additional Parties. Without in any way limiting the provisions hereof,
additional Noteholders may become Parties by executing and delivering to the
other Parties a duly executed counterpart hereof. Such additional Parties shall
become Consenting Noteholders under this Agreement in accordance with the terms
of this Agreement.

35. Time Periods. If any time period or other deadline provided in this
Agreement expires on a day that is not a Business Day, then such time period or
other deadline, as applicable, shall be deemed extended to the next succeeding
Business Day.

36. Headings. The section headings of this Agreement are for convenience of
reference only and shall not, for any purpose, be deemed a part of this
Agreement.

37. Interpretation. This Agreement is the product of negotiations among the
Parties, and the enforcement or interpretation hereof, is to be interpreted in a
neutral manner, and any presumption with regard to interpretation for or against
any Party by reason of that Party having drafted or caused to be drafted this
Agreement or any portion hereof, shall not be effective in regard to the
interpretation hereof. For purposes of this Agreement, unless otherwise
specified: (a) each term, whether stated in the singular or the plural, shall
include both the singular and the plural, and pronouns stated in the masculine,
feminine, or neuter gender shall include the masculine, feminine, and the neuter
gender; (b) all references herein to “Articles,” “Sections,” and “Exhibits” are
references to Articles, Sections, and Exhibits of this Agreement; and (c) the
words “herein,” “hereof,” “hereunder,” and “hereto,” refer to this Agreement in
its entirety rather than to a particular portion of this Agreement. The phrase
“reasonable best efforts” or words or phrases of similar import as used herein
shall not be deemed to require any party to enforce or exhaust their appellate
rights in any court of competent jurisdiction, including, without limitation,
the Bankruptcy Court.

38. Remedies Cumulative; No Waiver. All rights, powers, and remedies provided
under this Agreement or otherwise available in respect hereof at law or in
equity shall be cumulative and not alternative, and the exercise of any right,
power, or remedy thereof by any Party shall not preclude the simultaneous or
later exercise of any other such right, power, or remedy by such Party. The
failure of any Party hereto to exercise any right, power, or remedy provided
under this Agreement or otherwise available in respect hereof at law or in
equity, or to insist upon strict

 

23



--------------------------------------------------------------------------------

compliance by any other Party hereto with its obligations hereunder, and any
custom or practice of the parties at variance with the terms hereof, shall not
constitute a waiver by such Party of its right to exercise any such or other
right, power, or remedy or to demand such strict compliance.

[Signatures and exhibits follow.]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

 

STONE ENERGY CORPORATION, a Delaware corporation By:  

/s/ Kenneth H. Beer

  Kenneth H. Beer, Executive Vice President and Chief Financial Officer STONE
ENERGY OFFSHORE, L.L.C., a Delaware limited liability company, by Stone Energy
Corporation, its sole member By:  

/s/ Kenneth H. Beer

  Kenneth H. Beer, Executive Vice President and Chief Financial Officer STONE
ENERGY HOLDING, L.L.C., a Delaware limited liability company, by Stone Energy
Corporation, it sole member By:  

/s/ Kenneth H. Beer

  Kenneth H. Beer, Executive Vice President and Chief Financial Officer

[Signature Page to Restructuring Support Agreement – Consenting Noteholder]



--------------------------------------------------------------------------------

Schedule 1

Milestones

 

(a) the Stone Parties shall commence the solicitation in respect of the Plan, no
later than November 3, 2016;

 

(b) the Stone Parties shall commence the Chapter 11 Cases by filing bankruptcy
petitions with the Bankruptcy Court no later than December 9, 2016 (such filing
date, the “Petition Date”);

 

(c) within two (2) calendar days after the Petition Date, the Stone Parties
shall file with the Bankruptcy Court: (i) a motion seeking to assume this
Agreement (the “RSA Assumption Motion”), (ii) the Plan and Disclosure Statement,
and (iii) a motion (the “Disclosure Statement and Solicitation Motion”) seeking,
among other things: (A) approval of the Disclosure Statement; (B) approval of
procedures for soliciting, receiving, and tabulating votes on the Plan and for
filing objections to the Plan; and (C) to schedule the hearing to consider
confirmation of the Plan (the “Confirmation Hearing”);

 

(d) no later than thirty (30) calendar days from the Petition Date, the
Bankruptcy Court shall have entered an order authorizing the assumption of this
Agreement (the “RSA Assumption Order”);

 

(e) no later than seventy-five (75) calendar days after the Plan and Disclosure
Statement are filed, the Bankruptcy Court shall have entered the Confirmation
Order;

 

(f) no later than fifteen (15) calendar days after entry of the Confirmation
Order by the Bankruptcy Court, the Stone Parties shall consummate the
transactions contemplated by the Plan (the date of such consummation, the “Plan
Effective Date”); and

 

(g) no later than the Plan Effective Date, the Stone Parties shall have received
at least $350 million from the sale of the Appalachian Assets (as defined in the
Term Sheet) subject to adjustment in accordance with the Appalachia PSA.

Schedule 1



--------------------------------------------------------------------------------

Exhibit A to the Restructuring Support Agreement

Term Sheet

[See Attached]



--------------------------------------------------------------------------------

STONE ENERGY CORPORATION

RESTRUCTURING TERM SHEET

October 20, 2016

THIS TERM SHEET IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES OR A SOLICITATION
OF ACCEPTANCE OR REJECTION OF A CHAPTER 11 PLAN OF REORGANIZATION PURSUANT TO
THE BANKRUPTCY CODE. ANY SUCH OFFER OR SOLICITATION WILL BE MADE ONLY IN
COMPLIANCE WITH ALL APPLICABLE SECURITIES LAWS AND, IF APPLICABLE, PROVISIONS OF
THE BANKRUPTCY CODE. THIS TERM SHEET IS BEING PROVIDED IN FURTHERANCE OF
SETTLEMENT DISCUSSIONS AND IS ENTITLED TO PROTECTION PURSUANT TO RULE 408 OF THE
FEDERAL RULES OF EVIDENCE AND ANY SIMILAR FEDERAL OR STATE RULE OF EVIDENCE. THE
TRANSACTIONS DESCRIBED IN THIS TERM SHEET ARE SUBJECT IN ALL RESPECTS TO, AMONG
OTHER THINGS, EXECUTION AND DELIVERY OF DEFINITIVE DOCUMENTATION AND
SATISFACTION OR WAIVER OF THE CONDITIONS PRECEDENT SET FORTH THEREIN.

NOTHING IN THIS TERM SHEET SHALL CONSTITUTE OR BE CONSTRUED AS AN ADMISSION OF
ANY FACT OR LIABILITY, A STIPULATION OR A WAIVER, AND EACH STATEMENT CONTAINED
HEREIN IS MADE WITHOUT PREJUDICE, WITH A FULL RESERVATION OF ALL RIGHTS,
REMEDIES, CLAIMS AND DEFENSES OF THE LENDERS, THE COMPANY, AND ANY CREDITOR
PARTY. THIS TERM SHEET DOES NOT INCLUDE A DESCRIPTION OF ALL OF THE TERMS,
CONDITIONS, AND OTHER PROVISIONS THAT ARE TO BE CONTAINED IN THE DEFINITIVE
DOCUMENTATION, WHICH REMAIN SUBJECT TO DISCUSSION, NEGOTIATION AND EXECUTION.

SUMMARY OF PRINCIPAL TERMS

OF PROPOSED RESTRUCTURING TRANSACTIONS

This term sheet (the “Term Sheet”) sets forth certain key terms of a proposed
restructuring transaction (the “Transaction”) with respect to the existing debt
and other obligations of Stone Energy Corporation (“Stone”), Stone Energy
Offshore, L.L.C. (“Stone Offshore”) and Stone Energy Holdings, L.L.C. (each a
“Stone Party” and collectively, the “Stone Parties” or the “Company”). This Term
Sheet is the “Term Sheet” referenced as Exhibit A in that certain Restructuring
Support Agreement, dated as of October 20, 2016 (as the same may be amended,
modified or supplemented, the “Support Agreement”), by and among the Stone
Parties and the Consenting Noteholders party thereto. Capitalized terms used but
not otherwise defined in this Term Sheet shall have the meanings given to such
terms in the Support Agreement. This Term Sheet

 

Page 28



--------------------------------------------------------------------------------

supersedes any proposed summary of terms or conditions regarding the subject
matter hereof and dated prior to the date hereof. Subject to the Support
Agreement, the Transaction will be implemented through pre-packaged6 Chapter 11
Cases pursuant to the Plan.

TREATMENT OF CLAIMS AND INTERESTS

The below summarizes the treatment to be received on or as soon as practicable
after the Consummation Date (as defined below) by holders of claims against, and
interests in, the Company pursuant to the Transaction.

 

Administrative, Priority, and Tax Claims         Allowed administrative,
priority, and tax claims will be satisfied in full, in cash, or otherwise
receive treatment consistent with the provisions of section 1129(a)(9) of the
Bankruptcy Code. Bank Claims         Each holder of an allowed Bank Claim shall
receive (a) (i) if the class of Bank Claims votes to accept the Plan, on a pro
rata basis, commitments under an amended Credit Agreement with the terms set
forth on Exhibit 1(a) hereto or (ii) if the class of Bank Claims does not vote
to accept the Plan (or is deemed to reject the Plan), a term loan with the terms
set forth on Exhibit 1(b) hereto or (b) such other treatment as is acceptable to
the Company and the Required Consenting Noteholders and consistent with the
Bankruptcy Code, including, but not limited to, section 1129(b) of the
Bankruptcy Code. Other Secured Claims         Secured claims (other than Bank
Claims) shall be unaltered and paid in full in the ordinary course of business
to the extent such claims are undisputed.

 

 

6  Subject to resolution of management/employment issues.

 

Page 29



--------------------------------------------------------------------------------

Notes Claims         Each holder of an allowed Notes Claim shall receive its pro
rata share of (a) $150 million of the net cash proceeds from the sale of the
Appalachian Assets plus 85% of the net cash proceeds from the sale of the
Appalachian Assets in excess of $350 million, if any, (b) 95% of the common
stock in reorganized Stone (the “New Equity Interests”), subject to dilution by
the Warrants, the Management Incentive Plan (each as defined below) and
subsequent issuances of common stock (including securities or instruments
convertible into common stock) by Stone from time to time after the Consummation
Date, as set forth herein, and (c) $225 million of 7.5% notes due 2022 secured
by a second-priority security interest on all assets securing the obligations
owing to the holders of Bank Claims, with the terms set forth on Exhibit 2
hereto (the “New Notes”). General Unsecured Claims         Unsecured claims
other than Notes Claims shall be unaltered and paid in full in the ordinary
course of business to the extent such claims are undisputed. Intercompany Claims
        Intercompany claims shall be reinstated, compromised, or cancelled, at
the election of the Company and the Required Consenting Noteholders such that
intercompany claims are treated in a tax-efficient manner.

Equity Interests    All existing common stock and other equity interests and
rights in Stone shall be extinguished as of the Consummation Date. If the class
of Bank Claims votes in favor of the Plan or if the Bankruptcy Court holds that
the Plan may be confirmed notwithstanding that the class of Bank Claims votes
against the Plan (or is deemed to reject the Plan) pursuant to 1129 (b) of the
Bankruptcy Code, then each holder of existing common stock in Stone shall
receive its pro rata share of 5% of the New Equity Interests and warrants on
terms and conditions consistent with the term sheet attached hereto as Exhibit 3
(the “Warrants”), which New Equity Interests shall be subject to dilution by the
Warrants and the Management Incentive Plan and subsequent issuances of common
stock (including securities or instruments convertible into common stock) by
Stone from time to time after the Consummation Date.

 

Page 30



--------------------------------------------------------------------------------

OTHER TERMS OF THE TRANSACTION

 

Sale of Appalachian Assets         Prior to or simultaneously with the
Consummation Date, the Company shall have sold substantially all of its assets
located in the Marcellus and Utica shales in Appalachia (the “Appalachian
Assets”) for at least $350 million subject to adjustments as provided for in the
purchase and sale agreement. Corporate Governance         The terms and
conditions of the new corporate governance documents of the reorganized Company
(including the bylaws and certificates of incorporation or similar documents,
among other governance documents) shall be acceptable to the Required Consenting
Noteholders in their sole discretion.         The Parties expect that the
reorganized Company following the Consummation Date will continue as a public
reporting company under applicable U.S. securities laws and, consequently, the
terms and conditions of the new corporate governance documents of the
reorganized Company will be appropriate for such a public reporting company. The
New Equity Interests issued to the Noteholders may, if so determined by the
Required Consenting Noteholders (including if the Company will not be a public
reporting company immediately following the Consummation Date), be subject to a
stockholders agreement (the “New Stockholders Agreement”) containing terms and
conditions that are appropriate for a private company and otherwise are
acceptable to the Required Consenting Noteholders in their sole discretion. Such
New Stockholders Agreement (if any) would govern the composition of the board or
other governing body of reorganized Stone (the “New Board”) and will include
customary approval rights for major stockholders and customary minority
protections, including, but not limited to, transfer restrictions for the New
Equity Interests issued to the Noteholders (solely for the purpose of assuring
the Company would not be forced to become a public reporting company prior to
such time as may be determined by the New Board), tag-along rights, drag-along
rights, preemptive rights, information rights, and other customary protections
for transactions of this type.

 

Page 31



--------------------------------------------------------------------------------

Board of Directors         The New Board shall initially consist of seven (7)
directors selected by the Required Consenting Noteholders, one of whom will be
the chief executive officer of Stone; provided, however, that the Required
Consenting Noteholders shall interview any existing Board member who wishes to
continue as a member of the New Board.

Management Incentive Plan    On the Consummation Date, reorganized Stone shall
adopt a management incentive plan (the “Management Incentive Plan”) which shall
provide for the grant of up to 10% of the New Equity Interests (or warrants or
options to purchase New Equity Interests or other equity-linked interests) on a
fully diluted basis to certain members of management. The form, allocation and
any limitations on the Management Incentive Plan shall be determined by the New
Board (or a committee thereof).

Releases & Exculpation         The amended Credit Agreement, the indenture for
the New Notes, the Plan, and the Confirmation Order will contain customary
mutual releases and other exculpatory provisions in favor of the Company, the
Consenting Noteholders, the Indenture Trustee, the holders of existing common
stock in Stone that provide a release, and each of their respective current and
former affiliates, subsidiaries, members, professionals, advisors, employees,
directors, and officers, in their respective capacities as such; provided,
however, that if the class of Bank Claims votes to accept the Plan, the holders
of Bank Claims and the administrative agent under the Credit Agreement will also
be subject to the foregoing releases and exculpatory provisions. Such release
and exculpation shall include, without limitation, any and all claims,
obligations, rights, suits, damages, causes of action, remedies, and liabilities
whatsoever, whether known or unknown, foreseen or unforeseen, existing or
hereinafter arising, in law, equity, or otherwise, including any derivative
claims and avoidance actions, of the Company, whether known or unknown, foreseen
or unforeseen, existing or hereinafter arising, in law, equity, or otherwise,
that the Company would have been legally entitled to assert in its own right
(whether individually or collectively), or on behalf of the holder of any claim
or equity interest (whether individually or collectively) or other entity, based
in whole or in part upon any act or omission, transaction, or other occurrence
or circumstances existing or taking place at any time prior to or on the
Consummation Date arising from or related in any way in whole or in part to the
Company, the Credit Agreement, the Indentures, the Chapter 11 Cases, the
purchase, sale, or rescission of the purchase or sale of any

 

Page 32



--------------------------------------------------------------------------------

   security of the Company, the subject matter of, or the transactions or events
giving rise to, any claim or equity interest that is affected by the Transaction
or treated in the Plan, or the negotiation, formulation, or preparation of the
Definitive Documentation or related agreements, instruments, or other documents,
in each case other than claims, actions, or liabilities arising out of or
relating to any act or omission that constitutes willful misconduct, actual
fraud, or gross negligence as determined by final order of a court of competent
jurisdiction. To the maximum extent permitted by applicable law, any such
releases shall bind all parties who affirmatively agree or vote to accept the
Plan, those parties who abstain from voting on the Plan if they fail to opt-out
of the releases, and those parties that vote to reject the Plan unless they
opt-out of the releases.

Injunction & Discharge    The Plan and Confirmation Order will contain customary
injunction and discharge provisions. Cancellation of Instruments,
Certificates, and Other Documents    On the Consummation Date and immediately
prior to or concurrent with the distributions contemplated in this Term Sheet,
except to the extent otherwise provided herein or in the Definitive
Documentation, all instruments, certificates, and other documents evidencing
debt of or equity interests in Stone and its subsidiaries shall be cancelled,
and the obligations of Stone and its subsidiaries thereunder, or in any way
related thereto, shall be discharged.

Employee Compensation and Benefit Programs         The employment agreements and
severance policies, and all employment, compensation and benefit plans,
policies, and programs of the Company applicable to any of its employees and
retirees, including, without limitation, all workers’ compensation programs,
savings plans, retirement plans, deferred compensation plans, SERP plans,
healthcare plans, disability plans, severance benefit plans, incentive plans,
life and accidental death and dismemberment insurance plans listed on Schedule A
attached hereto that are approved by, and with such additions, deletions, and
modifications as may be required by, the Required Consenting Noteholders
(collectively, the “Specified Employee Plans”), shall be maintained, continued
in full force and effect and assumed by the Company (and assigned to the
reorganized Stone Parties, if necessary) pursuant to section 365(a) of the
Bankruptcy Code, either by a separate motion filed with the Bankruptcy Court or
pursuant to the terms of the Plan. All claims arising from the Specified
Employee Plans shall be

 

Page 33



--------------------------------------------------------------------------------

        treated in accordance with the Bankruptcy Code. Any plans, programs or
arrangements that are not Specified Employee Plans relating to employees,
compensation, or employee benefits shall be terminated or rejected, as
appropriate. Tax Issues         The Transaction shall, subject to the terms and
conditions of the Support Agreement, be structured to achieve a tax-efficient
structure, in a manner acceptable to the Company and the Required Consenting
Noteholders. Exemption Under Section 1145 of the Bankruptcy Code         The
Plan and Confirmation Order shall provide that the issuance of any securities
thereunder, including the New Notes, the New Equity Interests and the Warrants,
will be exempt from securities laws in accordance with section 1145 of the
Bankruptcy Code and such New Notes, New Equity Interests and Warrants shall be,
following the Consummation Date, freely transferable by the respective holders
thereof to the furthest extent permissible pursuant to section 1145 and
applicable securities law and regulations (other than with respect to any such
holders that are affiliates of the reorganized Company).

Registration Rights    The Company shall enter into a registration rights
agreement with any party that receives 5% or more of the New Equity Interests.
The registration rights agreement shall contain customary terms and conditions,
including provisions with respect to demand rights, piggyback rights and
blackout periods and shall be acceptable to the Consenting Noteholders in their
sole discretion. SEC Reporting    The Company shall continue as a public
reporting company under applicable U.S. securities laws and shall continue to
file annual, quarterly and current reports in accordance with the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder. Stock Exchange    The Company shall use commercially reasonable
efforts to list the New Equity Interests for trading on the New York Stock
Exchange, The NASDAQ Global Market, the NASDAQ Global Select Market or any other
national securities exchange reasonably acceptable to the Stone Parties and the
Required Consenting Noteholders with such listing to be effective on the
Consummation Date.

 

Page 34



--------------------------------------------------------------------------------

D&O Liability Insurance Policies with Runoff Endorsements, and Indemnification
  

Prior to the Petition Date, the Company shall purchase runoff endorsements to
the Company’s existing Directors’ and Officers’ liability insurance policies
(collectively, “D&O Liability Insurance Policies”) set forth on Schedule B
hereto, extending coverage for current or former directors, managers, and
officers of the Stone Parties for a six-year period after the Consummation Date
for covered liabilities arising from activities occurring prior to the
Consummation Date (collectively, “Runoff Endorsements”). The Company shall
purchase new D&O Liability Insurance Policies for directors, managers, and
officers of reorganized Stone and its subsidiaries from and after the
Consummation Date on terms and conditions acceptable to the Required Consenting
Noteholders.

 

The Company shall assume (and assign to the reorganized entities if necessary),
pursuant to section 365(a) of the Bankruptcy Code, either by a separate motion
filed with the Bankruptcy Court or pursuant to the terms of the Plan, (a) the
existing D&O Liability Insurance Policies with Runoff Endorsements, and (b) all
indemnification provisions in existence as of the date of the Support Agreement,
including, but not limited to, those set forth on Schedule B hereto that, solely
in respect of any indemnification agreements and other indemnification
obligations (but not the existing D&O Liability Insurance Policies with Runoff
Endorsements) are approved by, and with such additions, deletions, and
modifications to such indemnification agreements and obligations as may be
required by, the Required Consenting Noteholders to make such indemnification
agreements and obligations consistent with current market practice to the
reasonable satisfaction of the Required Consenting Noteholders, for directors,
managers and officers of the Company (whether in by-laws, certificate of
formation or incorporation, board resolutions, employment contracts, or
otherwise), such indemnification provisions, the “Indemnification Provisions”;
provided, however, that no such Indemnification Provisions shall be deleted from
Schedule B unless such deletion is agreed to by both the Required Consenting
Noteholders and the Stone Parties. All claims arising from the existing D&O
Liability Insurance Policies with Runoff Endorsements and such Indemnification
Provisions shall be unaltered by the Transaction.

Notice Procedures    The Company shall provide written notice and publication
notice of the bar date, if applicable, and the hearing to consider confirmation
of the Plan to holders of claims in a manner acceptable to the Required
Consenting Noteholders.

 

Page 35



--------------------------------------------------------------------------------

Consummation Date    The date on which the Transaction shall be fully
consummated in accordance with the terms and conditions of the Definitive
Documentation, which shall be the effective date of the Plan (the “Consummation
Date”).

 

Page 36



--------------------------------------------------------------------------------

Conditions to the Consummation Date    The Consummation Date shall be subject to
the following conditions precedent, some of which may be waived in writing by
agreement of the Company and the Required Consenting Noteholders, subject to the
consent rights provided for in the Support Agreement:

   (i)    the Company shall have sold the Appalachian Assets for a purchase
price of at least $350 million subject to adjustments as provided for in the
purchase and sale agreement;    (ii)    the Definitive Documentation (as
applicable) shall be in form and substance consistent with this Term Sheet and
the Support Agreement and be otherwise approved consistent with the terms of
section 4(b) of the Support Agreement;    (iii)    the Bankruptcy Court shall
have entered an order confirming the Plan in form and substance consistent with
this Term Sheet and the Support Agreement and such order shall otherwise be
approved consistent with the terms of section 4(b) of the Support Agreement, and
such order shall not have been stayed, modified or vacated;    (iv)    all of
the schedules, documents, supplements, and exhibits to the Plan and Disclosure
Statement shall be in form and substance consistent with this Term Sheet and the
Support Agreement and such documents shall otherwise be approved consistent with
the terms of section 4(b) of the Support Agreement;    (v)    the Support
Agreement shall be in full force and effect and shall have been assumed by the
Company pursuant to an order of the Bankruptcy Court satisfactory to the
Required Consenting Noteholders;    (vi)    all governmental approvals and
consents that are legally required for the consummation of the Transaction shall
have been obtained, not be subject to unfulfilled conditions and be in full
force and effect, and all applicable waiting periods under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended, shall have expired;    (vii)   
each of the contracts listed on Exhibit 4 hereto shall have been renegotiated on
terms acceptable to the Required Consenting Noteholders; and    (viii)    the
Company shall have resolved issues related to the provision of additional
collateral to BOEM on terms acceptable to the Required Consenting Noteholders.

 

Page 37



--------------------------------------------------------------------------------

Fees and Expenses of the Noteholder Committee    The Stone Parties shall pay or
reimburse all reasonable and documented fees and out-of-pocket expenses
(regardless of whether such fees and expenses were incurred before or after the
Petition Date, and in each case, in accordance with (and when due under) any
applicable engagement letter or fee reimbursement letter with the Stone Parties)
of: (a) Akin Gump Strauss Hauer & Feld LLP and one local law firm, as counsel to
the Noteholder Committee, and (b) Intrepid Partners, L.L.C., as the financial
advisor retained by the Noteholder Committee; provided, however, that all
outstanding invoices of the Noteholder Committee’s professionals and advisors
shall be paid in full immediately prior to the Petition Date.

 

Page 38



--------------------------------------------------------------------------------

Exhibit 1(a)

Treatment of Bank Claims if the class of Bank Claims votes to accept the Plan

 

•   Each holder of Bank Claims shall receive its respective pro rata share of
any cash to be paid to holders of allowed Bank Claims pursuant to the Plan.

 

•   4-year RBL exit facility, on terms substantially consistent with the
pre-petition RBL facility, except:

 

  •   Borrowing base reduced from $360 million to not less than $235 million on
the Effective Date until the first borrowing base redetermination date

 

  •   Borrowing base holiday with first redetermination to be in April 2018

 

  •   $75 million held in a restricted account to satisfy future P&A liabilities
not included in the reserve report, provided that P&A liabilities not included
in reserve report are paid from the restricted account

 

  •   100bps increase in the Applicable Margin (i.e., L + 2.50% - 3.50%)

 

  •   Leverage covenant to be reset at levels to be agreed (consistent with the
Company’s projections + reasonable cushion)

 

  •   Mortgage requirement increased to 95% pro forma for the sale of Appalachia

 

  •   Requirement of 25-50% of production hedged for a rolling 2-year period

 

•   Other terms to be agreed between the lenders, Required Consenting
Noteholders and the Company



--------------------------------------------------------------------------------

Exhibit 1(b)

Treatment of Bank Claims if the class of Bank Claims does not vote to accept (or
is deemed to reject) the Plan

 

  •   $342 million exit term loan (reflecting the outstanding amount of Bank
Claims outstanding on the Effective Date)

 

  •   5-year maturity from the Effective Date

 

  •   Interest rate of T+2.00%

 

  •   Exit term loan to be a first-lien senior secured obligation and guaranteed
by Stone Energy Offshore, LLC (the existing guarantor)

 

  •   Exit term loan to be repaid at any time at par at the election of the
borrower

 

  •   Not subject to a borrowing base

 

  •   Financial Maintenance Covenant: First-lien asset coverage at a level TBD

 

Page 40



--------------------------------------------------------------------------------

Exhibit 2

Terms of New Notes

 

•   Interest rate of 7.5% per annum, 3.75% payable in cash and 3.75% payable in
cash or PIK at the election of the Company.

 

•   Maturity of May 31, 2022.

 

•   Investments in joint ventures and acquisitions by the Company and its
subsidiaries shall be permitted on terms acceptable to the Required Consenting
Noteholders.

 

•   Redemption/Make Whole: The Company may redeem the New Notes at any time,
subject to paying the following make whole amounts:

 

  •   If the Company prepays the New Notes prior to the third anniversary of
issuance, the prepayment amount shall be at par, plus accrued interest, plus a
make whole payment equal to the spread over a comparable treasury note plus 50
basis points.

 

  •   If the Company prepays the New Notes after the third anniversary, but
prior to the fifth anniversary, of issuance, the prepayment amount shall be at
105.625% of par, plus accrued interest.

 

  •   If the Company prepays the New Notes on or after the fifth anniversary of
issuance, the prepayment amount shall be at par plus accrued interest.

 

•   Amendment, modification, and waiver under the indenture for the New Notes
shall require the consent of a majority of the principal amount outstanding of
all New Notes other than provisions that require unanimous consent to amend
pursuant to the Trust Indenture Act and/or other applicable law.

 

Page 41



--------------------------------------------------------------------------------

Exhibit 3

Warrant Term Sheet

 

Shares Represented    15% of the New Equity Interests, subject to dilution on
account of the Management Incentive Plan and future issuances of common stock by
Stone from time to time after the Consummation Date. Strike Price    Strike
price equal to a total equity value of reorganized Stone that implies a 100%
recovery of outstanding principal to holders of the Notes Claims plus accrued
interest through the Consummation Date. Maturity    Four (4) years from the
Consummation Date. Other Terms    The agreement governing the Warrants shall
contain terms and conditions, including, without limitation, basic anti-dilution
protection (against stock splits, stock dividends and similar events) customary
for transactions of this type and otherwise acceptable to the Company and the
Required Consenting Noteholders.

 

Page 42



--------------------------------------------------------------------------------

Exhibit 4

Contracts to Be Renegotiated

NONE

 

Page 43



--------------------------------------------------------------------------------

Schedule A7

Specified Employee Plans

 

  1. Stone Energy Corporation Executive Change of Control and Severance Plan

 

  2. Stone Energy Corporation Employee Change of Control Severance Plan

 

  3. Severance Pay Policy (Non-Executive Employees)

 

  4. Letter Agreement dated December 2, 2008 between Stone Energy Corporation
and David H. Welch

 

  5. Letter Agreement dated May 19, 2005 between Stone Energy Corporation and
Kenneth H. Beer

 

  6. Letter Agreement dated August 10, 2016 by and between Stone Energy
Corporation and Richard L Toothman Jr.

 

  7. Stone Energy Corporation Amended and Restated Revised Annual Incentive
Compensation Plan

 

  8. Stone Energy Corporation 2016 Performance Incentive Compensation Plan

 

  9. Stone Energy Corporation 2009 Amended and Restated Stock Incentive Plan (As
Amended and Restated December 17, 2015), as amended

Employee Benefit Plans

 

  1. Stone Energy Corporation Employee Benefit Plan (Medical)

 

  2. Stone Energy Corporation Dental Plan

 

  3. Stone Energy Corporation Vision Service Plan

 

  4. Stone Energy Corporation Group Basic Life & AD&D and Dependent Life
Insurance Plan

 

  5. Stone Energy Corporation Long Term Disability Insurance Plan

 

  6. Stone Energy Corporation Voluntary Group AD&D Insurance Plan

 

  7. Stone Energy Corporation Voluntary Group Critical Illness Insurance Plan

 

  8. Stone Energy Corporation Medical Flexible Spending Account & Dependent Care
Flexible Spending Account

 

  9. Stone Energy Corporation 401(k) Profit Sharing Plan

 

  10. Stone Energy Corporation Deferred Compensation Plan

 

  11. Workers Compensation and Employers Liability Insurance Policy (American
Zurich Insurance Company)

Miscellaneous Benefits

 

  1. Executive physicals at Lafayette General

 

  2. Safety Incentive Program

 

  3. Health club subsidy

 

  4. Discretionary 401(k) Employer Match

 

  5. Payout of field ETO (maximum 84 hours per employee – 61 field employees)

 

7  Subject to the completion of due diligence and additions and/or deletions to
the foregoing list of plans and other agreements and amendments thereto
acceptable to the Required Consenting Noteholders. For the avoidance of doubt,
the Required Consenting Noteholders have not agreed to the foregoing list of
plans and other agreements and, therefore, such list remains subject to change.

 

Page 44



--------------------------------------------------------------------------------

Schedule B

Directors & Officers Liability Insurance Policies

and Indemnification Provisions

D&O Liability Insurance Policies

 

  1. Directors & Officers and Corporate Liability Insurance Policy by and
between Stone Energy Corporation and Allied World Insurance Company; policy
number 0309-5636 effective May 1, 2015 to May 1, 2017.

 

  2. Excess Edge policy, following Item 1 above, by and between Stone Energy
Corporation and National Union Fire Insurance Company of Pittsburgh, PA; policy
number 01-274-27-25 effective May 1, 2015 to May 1, 2017.

 

  3. Excess Policy, following Item 1-2 above, by and between Stone Energy
Corporation and XL Specialty Insurance Company; policy number ELU138853-15
effective May 1, 2015 to May 1, 2017.

 

  4. Excess Insurance Policy, following Item 1-3 above, by and between Stone
Energy Corporation and Continental Casualty Company; policy number 425137486
effective May 1, 2015 to May 1, 2017.

 

  5. Management Liability and Professional Liability Follow Form Excess,
following Item 1-4 above, by and between Stone Energy Corporation and Liberty
International Underwriters; policy number DO3CH217344-215 effective May 1, 2015
to May 1, 2017.

 

  6. Zurich Executive Universal Select Insurance Policy (A-Side Directors &
Officers Liability Insurance Policy with Advancement of Defense Costs),
following Item 1-5 above, by and between Stone Energy Corporation and Zurich
American Insurance Company; policy number DOC 5889339 10 effective May 1, 2015
to May 1, 2017.

 

  7. Follow Form Excess Management Liability Insurance Policy, following Item
1-6 above, by and between Stone Energy Corporation and Endurance American
Insurance Company; policy number ADX10006950200 effective May 1, 2015 to May 1,
2017.

Indemnification Agreements8

 

  1. Indemnification Agreement between Stone Energy Corporation and Kenneth H.
Beer, dated as of March 23, 2009

 

  2. Indemnification Agreement between Stone Energy Corporation and B.J.
Duplantis, dated as of March 23, 2009

 

  3. Indemnification Agreement between Stone Energy Corporation and Florence M.
Ziegler, dated as of March 23, 2009

 

  4. Indemnification Agreement between Stone Energy Corporation and Donald E.
Powell, dated as of March 23, 2009

 

  5. Indemnification Agreement between Stone Energy Corporation and George R.
Christmas, dated as of March 23, 2009

 

  6. Indemnification Agreement between Stone Energy Corporation and Kay G.
Priestly, dated as of March 23, 2009

 

  7. Indemnification Agreement between Stone Energy Corporation and Richard A.
Pattarozzi, dated as of March 23, 2009

 

  8. Indemnification Agreement between Stone Energy Corporation and Peter D.
Kinnear, dated as of March 23, 2009

 

  9. Indemnification Agreement between Stone Energy Corporation and David H.
Welch, dated as of March 23, 2009

 

  10. Indemnification Agreement between Stone Energy Corporation and Eldon J.
Louviere, dated as of March 23, 2009

 

  11. Indemnification Agreement between Stone Energy Corporation and Richard L.
Toothman, Jr., dated as of February 1, 2011

 

  12. Indemnification Agreement between Stone Energy Corporation and Keith A.
Seilhan, dated as of February 1, 2013

 

  13. Indemnification Agreement between Stone Energy Corporation and Lisa S.
Jaubert, dated as of May 23, 2013

 

  14. Indemnification Agreement between Stone Energy Corporation and David T.
Lawrence, dated as of October 9, 2013

 

  15. Indemnification Agreement between Stone Energy Corporation and Karl D.
Meche, dated as of December 11, 2014

 

  16. Indemnification Agreement between Stone Energy Corporation and Craig
Castille, dated as of December 17, 2014

 

  17. Indemnification Agreement between Stone Energy Corporation and David
Kennedy, dated as of December 17, 2014

 

  18. Indemnification Agreement between Stone Energy Corporation and Michael
Deville, dated as of December 17, 2014

 

  19. Indemnification Agreement between Stone Energy Corporation and Tom
Messonnier, dated as of May 21, 2015

 

  20. Indemnification Agreement between Stone Energy Corporation and John J.
Leonard, dated as of December 30, 2013

 

  21. Indemnification Agreement between Stone Energy Corporation and Phyllis
Taylor, dated as of January 20, 2012.

Corporate Organizational Documents Containing Indemnification Provisions

Amended and Restated Bylaws of Stone Energy Corporation, a Delaware corporation,
dated as of May 15, 2008 (as amended, December 19, 2013)

 

8  Subject to the completion of due diligence and additions and/or deletions to
the foregoing list of agreements and amendments thereto acceptable to the
Required Consenting Noteholders. For the avoidance of doubt, the Required
Consenting Noteholders have not agreed to the foregoing list of agreements and,
therefore, such list remains subject to change.

 

Page 45



--------------------------------------------------------------------------------

Exhibit B to the Restructuring Support Agreement

Form of Transferee Joinder

[See Attached]



--------------------------------------------------------------------------------

Form of Transferee Joinder

This joinder (this “Joinder”) to the Restructuring Support Agreement (the
“Agreement”), dated as of [            , 20    ], by and among: (i) Stone Energy
Corporation and each of the other Stone Parties thereto and (ii) the Consenting
Noteholders, is executed and delivered by [                    ] (the “Joining
Party”). Each capitalized term used herein but not otherwise defined shall have
the meaning ascribed to such term in the Agreement.

1. Agreement to be Bound. The Joining Party hereby agrees to be bound by all of
the terms of the Agreement, a copy of which is attached to this Joinder as Annex
1 (as the same has been or may be hereafter amended, restated, or otherwise
modified from time to time in accordance with the provisions thereof). The
Joining Party shall hereafter be deemed to be a Party for all purposes under the
Agreement and one or more of the entities comprising the Consenting Noteholders.

2. Representations and Warranties. The Joining Party hereby represents and
warrants to each other Party to the Agreement that, as of the date hereof, such
Joining Party (a) is the legal or beneficial holder of, and has all necessary
authority (including authority to bind any other legal or beneficial holder)
with respect to, the claims next to its name on Annex 2 (which annex shall not
be publically disclosed or filed), and (b) makes, as of the date hereof, the
representations and warranties set forth in Section 17 of the Agreement to each
other Party.

3. Governing Law. This Joinder shall be governed by and construed in accordance
with the internal laws of the State of [Delaware], without regard to any
conflicts of law provisions which would require or permit the application of the
law of any other jurisdiction.

4. Notice. All notices and other communications given or made pursuant to the
Agreement shall be sent to the Joining Party at the address next to its name on
Annex 2 (which annex shall not be publically disclosed or filed):

*****

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as
of the date first written above.

 

[JOINING PARTY] By:  

 

  Name:   Title:

 

[Annex - A]